Exhibit 10.3

 

FIRST AMENDMENT TO SUBLEASE

 

THIS FIRST AMENDMENT TO SUBLEASE (“Amendment”) is entered into as of this 7th
day of September, 2005 by and between Vertex Pharmaceuticals Incorporated
(“Sublandlord”) and Momenta Pharmaceuticals, Inc. (“Subtenant”).

 

R E C I T A L S

 

A. Sublandlord and Subtenant entered into a sublease, dated as of September 14,
2004 (“Sublease”) in which Sublandlord subleased to Subtenant that certain real
property on the fourth floor and the first floor (“Premises”) of the building
located at 675 West Kendall Street, Cambridge, Massachusetts (“Building”); and

 

B.  The Sublease provided in Section 1(b) for the use of approximately 20,000
rentable square feet located on the third floor of the Building and defined in
the Sublease as the “Temporary Premises” from the Commencement Date until three
(3) business days after the delivery of the Sublease Premises to Subtenant with
the Subtenant Improvements having been Substantially Completed at which time
Subtenant was to vacate the Temporary Premises in accordance with the terms of
the Sublease;  and

 

C.  Sublandlord has so delivered the Sublease Premises to Subtenant, but
Subtenant desires to continue on a temporary basis to occupy the Temporary
Premises as well as the Sublease Premises and Sublandlord has agreed to permit
such occupancy by extending the period of such occupancy by Subtenant of the
Temporary Premises on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant, for themselves and
their respective successors and assigns, covenant and agree as follows:

 


1.                                       EXTENSION OF TEMPORARY PREMISES
DEMISE.  THE DATE ON WHICH SUBTENANT IS OBLIGATED TO VACATE THE TEMPORARY
PREMISES PURSUANT TO SECTION 1(B) OF THE SUBLEASE IS CHANGED FROM THREE
(3) BUSINESS DAYS AFTER DELIVERY OF THE SUBLEASE PREMISES TO SUBTENANT TO
OCTOBER 31, 2005 (THE “TEMPORARY PREMISES EXPIRATION DATE”).  THE FIRST SENTENCE
OF SECTION 1(C) IS AMENDED TO ADD IN THE SECOND LINE AFTER THE WORDS “SUBLEASE
PREMISES” AND BEFORE THE WORD “ONLY”:  “(AND THE TEMPORARY PREMISES PURSUANT TO
SECTION 1(B) OF THIS SUBLEASE)”.


 


2.                                       PAYMENT OF TEMPORARY PREMISES FIXED
RENT.  SUBSECTION (I) OF SCHEDULE 1, “RENT,” IS AMENDED TO PROVIDE THAT
SUBTENANT SHALL CONTINUE TO PAY TEMPORARY PREMISES FIXED RENT THROUGH THE
TEMPORARY PREMISES EXPIRATION DATE.


 


3.                                       SUBTENANT’S SHARE.  THE PREMISES
SUBLEASED TO SUBTENANT, FOR THE PURPOSE OF DETERMINING SUBTENANT’S SHARE, AS
DEFINED IN THE DEFINED TERMS OF THE SUBLEASE, SHALL INCLUDE THE TEMPORARY
PREMISES THROUGH THE TEMPORARY PREMISES EXPIRATION DATE, MEANING THAT
SUBTENANT’S SHARE SHALL BE DETERMINED DURING SUCH TIME PERIOD BY INCLUDING THE
RENTABLE SQUARE FOOTAGE OF THE TEMPORARY PREMISES AND THE RENTABLE SQUARE
FOOTAGE OF THE SUBTENANT’S PREMISES (SUBJECT TO REMEASUREMENT PURSUANT TO
SECTION 1(L) OF THE SUBLEASE) (SUBTENANT’S SHARE

 

--------------------------------------------------------------------------------


 


DURING SUCH PERIOD (SUBJECT TO REMEASUREMENT) THEREFORE EQUALING TWENTY TWO AND
36/100 PERCENT (22.36%)).


 


4.                                       HOLDING OVER.  IN THE EVENT SUBTENANT
REMAINS IN THE TEMPORARY PREMISES AFTER THE TEMPORARY PREMISES EXPIRATION DATE,
IN ADDITION TO ALL RIGHTS AND REMEDIES AVAILABLE TO SUBLANDLORD AT LAW AND IN
EQUITY, SUCH CONTINUED OCCUPANCY SHALL CONSTITUTE HOLDING OVER OF THE TEMPORARY
PREMISES AND SHALL BE GOVERNED BY SECTION 1(H) OF THE SUBLEASE WITH RESPECT TO
THE TEMPORARY PREMISES ONLY (BUT NOT THE SUBLEASE PREMISES).


 


5.                                       DEFINITIONS. UNLESS OTHERWISE SET FORTH
IN THIS AMENDMENT, ALL CAPITALIZED TERMS SHALL HAVE THE SAME MEANING AS SET
FORTH IN THE SUBLEASE.


 


6.                                       EFFECTIVE DATE. THIS AMENDMENT SHALL
TAKE EFFECT AS OF THE DATE ON WHICH MASTER LANDLORD CONSENTS IN WRITING TO THIS
AMENDMENT (“EFFECTIVE DATE”).


 


7.                                       RATIFICATION.  THE SUBLEASE, AS AMENDED
HEREBY, IS HEREBY RATIFIED, CONFIRMED AND DEEMED IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS.  EACH PARTY REPRESENTS TO THE OTHER THAT SUCH PARTY
(A) IS CURRENTLY UNAWARE OF ANY DEFAULT BY THE OTHER PARTY UNDER THE SUBLEASE;
AND (B) HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AMENDMENT AND
THIS AMENDMENT REPRESENTS A VALID AND BINDING OBLIGATION OF SUCH PARTY
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


8.                                       MULTIPLE COUNTERPARTS.  THIS AMENDMENT
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE DEEMED TO BE ORIGINALS AND TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 


9.                                       NO OFFER.  SUBMISSION OF THIS
INSTRUMENT FOR EXAMINATION AND SIGNATURE BY SUBTENANT DOES NOT CONSTITUTE AN
OFFER TO LEASE OR A RESERVATION OF OR OPTION FOR LEASE, AND THIS INSTRUMENT IS
NOT EFFECTIVE AS A SUBLEASE AMENDMENT OR OTHERWISE UNTIL EXECUTED AND DELIVERED
BY BOTH SUBLANDLORD AND SUBTENANT AND CONSENTED TO BY MASTER LANDLORD.


 


10.                                 COMMENCEMENT DATE.  SUBLANDLORD AND
SUBTENANT AGREE THAT THE COMMENCEMENT DATE OF THE SUBLEASE WAS SEPTEMBER 14,
2004 AND THAT THE SUBLEASE PREMISES RENT COMMENCEMENT DATE HAS OCCURRED.


 


11.                                 MASTER LANDLORD CONSENT.  BMR-675 WEST
KENDALL STREET LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS A SUCCESSOR TO
KENDALL SQUARE, LLC IS THE MASTER LANDLORD AS DEFINED IN THE SUBLEASE UNDER THE
MASTER LEASE, ALSO DEFINED IN THE SUBLEASE.  FOLLOWING THE PARTIES’ EXECUTION OF
THIS AMENDMENT, SUBLANDLORD SHALL PROMPTLY SUBMIT THIS AMENDMENT TO THE MASTER
LANDLORD FOR ITS CONSENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS CONDITIONED ON
THE CONSENT TO THIS AMENDMENT BY MASTER LANDLORD AS INDICATED BY ITS EXECUTION
OF THIS AMENDMENT IN THE SPACE PROVIDED BELOW (OR THE EXECUTION OF ANOTHER
CONSENT FORM REASONABLY SATISFACTORY TO SUBLANDLORD AND SUBTENANT).  IN THE
EVENT MASTER LANDLORD AFFIRMATIVELY DENIES CONSENT PRIOR TO OCTOBER 31, 2005,
SUBTENANT SHALL NOT BE RESPONSIBLE FOR HOLD OVER RENT WITH RESPECT TO THE
TEMPORARY PREMISES FOR THE TIME PERIOD FROM THE COMMENCEMENT DATE THROUGH FOUR
(4) DAYS FOLLOWING SUCH DENIAL, BUT CONTINUED OCCUPANCY THEREAFTER SHALL
CONSTITUTE HOLD OVER WITH RESPECT TO THE TEMPORARY PREMISES ONLY (BUT NOT THE
SUBLEASE PREMISES).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the day and year first above written.

 

 

SUBLANDLORD:

 

 

 

VERTEX PHARMACEUTICALS
INCORPORATED

 

 

 

 

 

By:

/s/ 

Kenneth S. Boger

 

 

Name:

Kenneth S. Boger

 

 

Title:

Senior VP & General Counsel

 

 

 

 

 

 

SUBTENANT:

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ 

Richard P. Shea

 

 

Name:

Richard P. Shea

 

 

Title:

Vice President, Treasurer & CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MASTER LANDLORD CONSENT

 

The undersigned, BMR-675 West Kendall Street LLC, hereby consents to this First
Amendment, subject to the terms and conditions of that certain Consent to
Sublease dated as of September 14, 2004, by and between KS Parcel A, LLC (as
predecessor-in-interest to Master Landlord), Sublandlord and Subtenant.

 

 

MASTER LANDLORD

 

BMR-675 WEST KENDALL STREET LLC

 

 

 

 

 

By:

/s/ 

Gary A. Kreitzer

 

 

Name:

Gary A. Kreitzer

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------